Matter of Yadira N.L.G. (Maria R.F.B.--Nestor L.G.) (2017 NY Slip Op 07440)





Matter of Yadira N.L.G. (Maria R.F.B.--Nestor L.G.)


2017 NY Slip Op 07440


Decided on October 25, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
L. PRISCILLA HALL
HECTOR D. LASALLE, JJ.


2017-02622
 (Docket No. G-14809-16)

[*1]In the Matter of Yadira N. L. G. (Anonymous). Maria R. F. B. (Anonymous), appellant; Nestor L. G. (Anonymous), respondent.


Bruno J. Bembi, Hempstead, NY, for appellant.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Queens County (Craig Ramseur, Ct. Atty. Ref.), dated February 3, 2017. The order, without a hearing, granted the mother's motion for the issuance of an order, inter alia, making specific findings so as to enable the subject child, Yadira N. L. G., to petition the United States Citizenship and Immigration Services for special immigrant juvenile status pursuant to 8 USC § 1101(a)(27)(J).
ORDERED that the appeal is dismissed, without costs or disbursements, as the appellant is not aggrieved by the order appealed from (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d 144, 156-157).
In April 2016, the mother of the subject child, Yadira N. L. G., commenced this proceeding pursuant to Family Court Act article 6 to be appointed the guardian of the child, for the purpose of obtaining an order declaring that the child is dependent on the Family Court and making specific findings that she is unmarried and under 21 years of age, that reunification with her father is not viable due to parental abandonment, and that it would not be in her best interests to be returned to Ecuador, her previous country of nationality and last habitual residence, so as to enable her to petition the United States Citizenship and Immigration Services for special immigrant juvenile status (hereinafter SIJS) pursuant to 8 USC § 1101(a)(27)(J). Thereafter, the mother moved for the issuance of an order making the requisite declaration and specific findings so as to enable the child to petition for SIJS. In the order appealed from, the Family Court granted the mother's motion for the issuance of an order making the requisite declaration and specific findings, inter alia, that reunification with the child's father is not viable due to the father's failure to provide support for the child and that it would not be in the best interests of the child to be returned to Ecuador.
Since the order appealed from granted the subject motion, the mother is not aggrieved (see Matter of Saul E.B.M., 145 AD3d 1009, 1009-1010; Matter of Josue M.A.P. [Coreas Mancia-Perez Lue], 143 AD3d 827, 828; Mixon v TBV, Inc., 76 AD3d at 156-157). Accordingly, we dismiss the appeal.
DILLON, J.P., BALKIN, HALL and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court